Citation Nr: 1740462	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-09 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and sister



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1964 to April 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of June 2009 and March 2010 by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO). The June 2009 rating decision denied the Veteran's claim for a TDIU.  The March 2010 rating decision denied a rating in excess of 70 percent for PTSD.  

In March 2017, the Veteran appeared at the RO and testified at a hearing before the undersigned (a Travel Board hearing); a transcript of the hearing is associated with the Veteran's claim file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record indicates that the Veteran's PTSD may have worsened since his most recent psychiatric examination in December 2015.  Travel Board hearing testimony in March 2017 from the Veteran and his sister (with whom he has lived for 20 years) reflects that some of his symptoms have become more severe, such as sleep problems (he had difficulty sleeping more than one hour without interruption), memory deficits (he forgot where he would park the car about 90 percent of the time), and isolative behaviors (he became more home-bound and did not want to go outside the house).  Moreover, his sister asserted that she took over management of his financial affairs three years previously because she discovered he had made duplicative payments, and her testimony appears to conflict with the December 2015 VA examiner's assessment that the Veteran was capable of managing his financial affairs.  Given the evidence that suggests a material change in the Veteran's condition, and the VA's duty to assist him in obtaining evidence adequate to decide the claim, an additional examination to assess the current severity of the PTSD is warranted.  38 C.F.R. §§ 3.159(c)(4); 3.327.   

Moreover, in regard to his TDIU claim, the Veteran alleges that his PTSD has prevented him from obtaining and maintaining substantially gainful employment.  He testified at the Travel Board hearing that, although evidence from his former employer indicates that his full-time job termination was due to lack of work, his voluntary retirement as a surface grinding machine operator at a tool and die factory in February 2009 was due to PTSD symptoms of frustration, lack of concentration , and irritation.  

There is conflicting and/or ambiguous medical evidence pertaining to the issue of whether the Veteran is unemployable due to PTSD.  His treating VA psychiatrist, Dr. Z, who has treated him since August 2008, indicated in a statement dated in May 2017 that the Veteran's PTSD symptoms adversely impacted his social and occupational functioning to the extent that he was 100 percent disabled and unemployable.  This opinion was previously expressed in treatment records authored by Dr. Z in July 2010, October 2010, November 2010, March 2011, May 2011, July 2012, and August 2012.  Likewise, the VA examiner (Dr. B) in his reports of January 2010 and February 2011 opined that the Veteran's PTSD prevented activities "consistent with his work experience & prior education or training."  However, a different VA examiner in December 2015 observed that while the Veteran continued to experience significant PTSD symptoms impacting his functioning, recent psychiatrist notes and "collateral reports" from the Veteran's sister appear to show that the symptom severity and the resultant impairment have improved since the last VA examination.  He observed that treatment records suggested improvement over time with medication, with certain medications being decreased and phased out.  He also stated that two of the most "impactful symptoms" for the Veteran (concentration and irritability) did not have "clear links to PTSD," thus clouding the examiner's ability to opine on the issue of employability secondary to PTSD.  

The 2015 VA examiner further remarked that while the Veteran's symptoms of concentration, memory, and mood disturbances reportedly led him to retire, it did not appear that they had increased significantly in severity since retirement, and may have decreased with continued psychotropic medication and counseling.  He noted that the "decreased stress of not being in a work environment" may also have contributed to the Veteran's decrease in symptom severity.  This assessment appears to conflict with the VA examiner's assessment in January 2010 that the Veteran's PTSD symptoms were poorly controlled and that "not having a work or leisure structure to distract him has caused marked deterioration" in his condition.  In short, the opinions of record are at odds with each other, and thus clarity is sought in a VA examination to reconcile the differing perspectives of the Veteran's PTSD symptoms and their impact on his industrial functioning.  

Prior to arranging for an examination, the AOJ should ensure that complete updated VA treatment records are associated with the claims file.  The most recent records are dated in May 2016.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for association with the claims file updated (from May 2016) VA medical records pertaining to evaluation and treatment of the Veteran's PTSD.  

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist or clinical psychologist (using the criteria under DSM-5) to determine the current nature and severity of his service-connected PTSD.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  

The examiner should provide accurate and fully descriptive assessments of all psychiatric symptoms, commenting in particular upon the frequency and severity of the symptoms attributable to the service-connected PTSD and their impact on his social and occupational functioning.  The examiner is also asked to consider and comment upon the following:  

(a) the Veteran's ability to manage his financial affairs, in light of his sister's testimony in March 2017 that she has managed his affairs for the past three years; 

(b) whether the Veteran's PTSD symptoms have increased in severity since his retirement in February 2009, in light of hearing testimony in March 2017 that they have become worse; of statements of a December 2015 VA examiner, finding that symptom severity and the resultant impairment had improved based on a review of recent treatment notes (indicating medications were being decreased and phased out) and that decreased stress of not being in a work environment may have contributed to a decrease in symptom severity; and of the statement of a January 2010 VA examiner, finding that the Veteran's PTSD condition markedly deteriorated as a result of the lack of a work/leisure structure to distract him; and 

(c) whether symptoms of concentration and irritability were manifestations of the Veteran's PTSD, in light of the December 2015 VA examiner's statement that there were no "clear links" between such symptoms and PTSD. 

A complete rationale for all opinions must be provided.  

3.  Following completion of the foregoing, the AOJ should adjudicate the claims of entitlement to a rating in excess of 70 percent for PTSD and to a TDIU. If any benefit sought on appeal remains denied, the AOJ should furnish the Veteran and his representative an appropriate supplemental statement of the case, afford them an opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).


